4 DET 27158

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.1 Page 1 of 46 A

Case:2:19-cv-13543
Judge: Berg, Terrence G.
MJ: Hluchaniuk, Michael J.

City of Flint, Filed: 12-02-2019 At 12:02 PM
REMOVAL- CITY OF FLINT v AUSTIN MOR
Plaintiff iBCAN (S®)
NOTICE OF REMOVAL OF
V. ACTION UNDER 28 U.S.C.§1331

Austin Morgan Companies, et al

Defendants.

 

NOTICE OF REMOVAL
TO THE CLERK OF THE ABOVE-ENTITLED COURT:
PLEASE TAKE NOTICE that defendant, Austin Morgan Companies, through its

sole owner, Christina Rasins, in pro se capacity hereby removes to this Court the state

court action described below.

1. On October 9, 2019 an action was commenced in the Circuit Court of the |
State of Michigan in and for the County of Genesee entitled City of Flint vs. Austin

Morgan Companies, as case number 19-113048-CH.

2. The first date upon which defendant received a copy of the said complaint
was October 30, 2019, when defendant was served said complaint and summons from
said state court by way of tacking to defendants door. Pursuant to 28U.S.C§1446(b),

this notice has been timely filed. A copy of the summons, complaint and Orders served
Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.2 Page 2 of 46

upon Defendant in the state court action are attached hereto and referred to collectively

as Exhibit "A".

3. This action is a civil action of which this Court has original jurisdiction
under 28 U.S.C.§1331, and is one which may be removed to this Court by defendant
pursuant to the provisions of 28 U.S.C.§1441(a) in that it arises under the National

Environmental Policy Act 42U.S.C.4331.

4. The undersigned defendant is the only named defendant in the state court

action referenced above in paragraph 1 of this notice.

WHEREFORE, Defendant Austin Morgan Companies prays that this action be

removed to the United States District Court for the Eastern District of Michigan.

Respectfully submitted,

hk Ae

Austin Morgan Companies
Christina Rasins, In Pro Se
PO Box 1159

Flint, Mi 48501
248-770-4796

DATED: DECEMBER 2 2019 Emi: info@austinmorgan.com
Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.3 Page 3 of 46

EXHIBIT ‘A’
Case 2:19-cv-13543-TGB-MJH ECF No. 2 PH8d°%12/62/19 PagelD.4 Page 4 of 46

 

 

   

 

 

cops Feral google .com/mail/ulOMsaarch/aaran/F MfcgxwOrickrPIBZCXXMPXxkNMnviztB ?projecior= 1 &messegePariid=0.2
Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.5 Page 5 of 46

 

 

 

 

 

 

 

Original - Court 2nd copy - Plaintiff
Approved, SCAO 1st copy - Defendant 3rd copy - Return
STATE OF MICHIGAN CASE NO.
JUDICIAL DISTRICT
7th JUDICIAL CIRCUIT SUMMONS 19-113048-CH
COUNTY PROBATE

Court address Court telephone no.
900 South Saginaw Street Flint, MI 48502 810-257-3220
Plaintiff's name(s), address(es), and telephone no(s). Defendant's name(s), address(es), and telephone no(s).

City of Flint Austin Morgan Companies, LLC, and the Austin Morgan
1101 South Saginaw Street Companies partnership

Flint, MI 48502 v Chrisitna Rasins

(810)766-7146 PO Box 1159

Flint, MI 48501

Plaintiff's attorney, bar no., address, and telephone no. 936 East Boulevard

City of Flint Legal Department Flint, MI 48503

Angela Wheeler (P64079)

Whitney Frazier-Jenkins (P76632)

William Kim (P7641 1)

1101 South Saginaw Street, Flint MI (810)766-7146

 

 

 

 

 

 

instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk along with your complaint and,

if

necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.

Domestic Relations Case

There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
family members of the person(s) who are the subject of the compiaint.

There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving

the family or family members of the person(s) who are the subject of the complaint. | have separately filed a completed
confidential case inventory (form MC 21) listing those cases.

It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
the family or family members of the person(s) who are the subject of the complaint.

Civil Case

This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.
MDHHS and a contracted health plan may have a right to recover expenses in this case. | certify that notice and a copy of
the compiaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the
complaint.

A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

 

 

been previously filed in this court, Court, where
it was given case number 19113048 and assigned to Judge Farah
The action “remains is no longer pending.

Summons section completed by court clerk. SUMMONS

NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:

1.
2.

3.

4.

You are being sued.

YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and
serve a copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were
served outside this state).

if you do not answer or take other action within the time allowed, judgment may be entered against you for the relief
demanded in the complaint.

to help you fully participate in court proceedings, please contact the court immedia ake arrapgements.

 

 

Issue OCT 9 2019 Expiration a Court cierk ” 4

lf you require special accommodations to use the court because of a disability or if you pee soe a foreign language interpreter

 

 

 

 

lly lzo

 

*This summons is invalid unless served on Hy | its expiration date. This document must be sealed by the seai of the court.

mc o1 (9/19) SUMMONS MCR 1.109(D), MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2.105
Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.6 Page 6 of 46

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNT OF GENESEE

CITY OF FLINT., a municipal corporation Case No. 19-113048-CH
Plaintiff, Hon. Joseph J. Farah

v

AUSTIN MORGAN COMPANIES,, LLC, a
limited lability company, and the AUSTIN
MORGAN COMPANIES partnership.

 

Defendant.
For the City of Flint Attempting to appear in pro per on behalf of
ANGELA WHEELER (P64079) Austin Morgan Companies, LLC, and the
Chief Legal Officer Austin Morgan Companies partnership
WHITNEY S. FRAZIER-JENKINS (P76632) CHRISTINA RASINS
WILLIAM KIM (P76411) Austin Morgan Companies, LLC
Assistant City Attorney PO Box 1159
City of Flint Law Department Flint, MI 48501
1101S. Saginaw St., 3° Floor (810)407-7495

Flint, MI 48502

(810) 766-7146
wfrazierjenkins@cityofflint.com
wkim@cityofflint.com

 

 

FIRST AMENDED COMPLAINT
NOW COMES, Plaintiff, City of Flint, by and through their Attorneys, Angela Wheeler
and Whitney Frazier-Jenkins, and, pursuant to MCR §2.118(A)(1), state the following for its
First Amended Complaint:
JURISDICTION & VENUE
1. Plaintiff City of Flint (hereinafter “City’”) is a municipal corporation located in the County

of Genesee in the State of Michigan.

Page 1 of 12
Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.7 Page 7 of 46

to

10.

LL.

12.

Defendant Austin Morgan Companies, LLC, (hereinafter “AMC, LLC’) is a limited
liability corporation located in the County of Genesee, in the State of Michigan.
Defendant Austin Morgan Companies, the partnership, (hereinafter “AMC Partnership”)
is a partnership with status as a sole proprietorship, and has operated since January 2017.
All acts related to this incident occurred in Genesee County, Michigan.
The amount in controversy in this civil action exceeds $25,000.
Plaintiff in this matter seeks monetary, injunctive, and declaratory relief.
There is no other pending or resolved civil action arising out of the same transaction or
occurrence as alleged in this Complaint.

STATEMENT OF FACTS
Plaintiff adopts all prior allegations as if restated in their entirety herein.
The City is the owner of Real Estate located at 936 E. Boulevard, Flint, Michigan 48503.
(Parcel ID#: 41-07-204-031).
In 2015, the City and AMC, LLC executed a Lease Agreement for the Real Estate located
at 936 E. Boulevard, Flint, Michigan. (see Exhibit A, attached hereto and incorporated
herein by reference) |
On Friday, July 12, City sent an email to Christina Rasins, requesting access to the
buildings located at 936 E. Boulevard, for the purpose of getting quotes from different
contractors in furtherance of planned soil excavation remediation efforts (see Exhibit B,
attached hereto and incorporated herein by reference).
The City needs to have contractors access the main building on the property to evaluate the
feasibility of constructing an additional entrance so that the entity it believed to be AMC,

LLC could remain in the building during the soil excavation remediation work.

Page 2 of 12
Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.8 Page 8 of 46

13. On Monday, July 15, Christina Rasins stated in an e-mail: “Access to our operating
buildings by the public/contractors will be denied as it is not relevant to the needs of this
situation or any situation, and is an intrusion to our privacy.”

14. On July 15, 2019, City again sent Christina Rasins an email requesting access to the
building on July 17, 2019, and explained that such access was necessary to explore building
another entrance during the remediation.

15. Christina Rasins was also informed that all people entering the property would be the
designees of the City and accompanied by City employees.

16. Later that day, in an e-mail at 6:57 PM, Christina Rasins responded that ‘AMC is only
available prior to 11:00 AM on Tuesday, July 16'". Until which time this meeting is held,
the Wednesday request at 10:15 am will be considered on hold to lessen the unnecessary
intrusions to AMC.” The Christina Rasins also stated it was opposed to the potential plan
of building an additional entrance.

17. The City explained due to the lack of reasonable notice, it was unable to meet on Tuesday,
July 16 and again requested access to the building on July 17, 2019. The City offered
additional times and requested that Ms. Rasins provide additional times the City could
access the building.

18. Ms. Rasins failed to respond to the City’s request for access to the building.

19. City’s employees went to the property on July 17, 2019, and were unable to gain access to
the main building. The City was unable to verify if creating an additional entrance was
feasible during the soil excavation work,

20. The City is now further delayed in conducting soil excavation remediation efforts.

Page 3 of 12
Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.9 Page 9 of 46

21. On July 24, 2019, a stipulated order was entered by this Court, granting the City access to
the main building’s garage bay area, to obtain measurements for side entrance to the
building.

22. On September 6, 2019, the City sent a Notice of Breach of Lease to AMC, LLC, pursuant
to Section [V(3) of the Lease Agreement.

23. Section XI(1) of the Lease Agreement states that “Whenever, under this Lease Agreement,
a provision is made for notice of any kind, such notice shall be in writing and signed by or
on behalf of the party giving or making the same, and it shall be deemed sufficient notice
and service thereof if such notice is sent to either party by registered mail, certified mail,
or Currier, prepaid to the following addresses: If to The City: City Clerk, 1101 S. Saginaw
Street, Flint, MI 48502 Planning and Development, 1101 S. Saginaw Street, Flint, MI
48502; If to AMC: Christie Rasins, PO Box 1315, Clarkston, Michigan 48347.

24. AMC, LLC never notified City of any update to their mailing address.

25. The City sent the Notice of Breach of Lease to AMC, LLC via Certified Mail at the
following addresses:

a. The mailing address for the leased premises: 930 East Boulevard, Flint, MI 48503.

b. The address listed on previous court filings by Ms. Rasins: PO Box 1159, Flint, MI
4850.

c. The residential address of Christina Rasins: 1603 Crescent Drive, Flint, Michigan
48503.

with which the City of Flint communicates with Austin Morgan, LLC.

Page 4 of 12
*Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.10 Page 10 of 46

26. The Notice of Breach of Lease mailed to PO Box 1159, Flint, Michigan 48501 arrived at
the PO Box on September 7, 2019. Defendant failed to retrieve that Notice of Breach of
Lease and the mailing was returned to the City on October 7, 2019.

27. The United States Postal Office notified AMC, LLC on September 9, 2019 and September
14, 2019, that City had mailed a certified letter to 930 East Boulevard. AMC, LLC failed
to retrieve the letter and the letter was returned to the City on September 24, 2019.

28. The Notice of Breach of Lease mailed to 1603 Crescent Drive was delivered on September
9, 2019.

29. On October 7, 2019, Christina Rasins responded to the Notice of Breach of Lease and
disputed the breaches listed in the Notice of Breach.

30. Pursuant to Section [V(3) of the Lease Agreement, "If AMC does not comply with the
Terms and Conditions of this Lease Agreement, the City may terminate the Agreement by
giving AMC written notification that AMC shall have thirty (30) days to cure said default.
Upon expiration of this thirty (30) day period and the failure to make such cure, the City
shall have the right to use all legal means to remove AMC from the Real Estate.”

COUNT 1: BREACH OF CONTRACT

31. City adopts all prior allegations as if repeated and restated in their entirety herein.

wo
ho

. The City entered a Lease Agreement and Landscape Service Agreement with Austin
Morgan Companies, LLC.
33. AMC, LLC is a limited liability company registered with the Corporations Division of the

Michigan Department of Licensing and Regulatory Affairs.

Page 5 of 12
‘Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.11 Page 11 of 46

34. On August 22, 2019, Christina Rasins filed a document entitled “AMC, LLC’s Opposition
to City’s Motion to Strike AMC, LLC’s Motion for Extension of Time to File Answer” in
this case.

35. Christina Rasins’ motion asserted that Austin Morgan Companies, LLC was inactive.

36. Christina Rasins’ motion also asserted that the property at 936 E. Boulevard was not
occupied by occupied by AMC, LLC, but was instead occupied by the AMC partnership.

37. AMC, LLC is currently not in good standing with the Corporations Division of the
Michigan Department of Licensing and Regulatory Affairs but has not been dissolved.

38. Austin Morgan Companies, LLC is a separate legal entity from the Austin Morgan
Companies partnership.

39. The Austin Morgan Companies partnership, is now occupying the premises at 936 East
Boulevard.

40. Section XII[(1) states, “Any amendment to this Lease Agreement shall be in writing and
signed by the Parties.”

41. The City never agreed to amend the Lease Agreement to allow the AMC partnership or
any other entity to lease and occupy the premises.

42. The AMC Partnership is thus not a party to the Lease Agreement and is trespassing on the
property at 936 East Boulevard.

43. The City requests that this court order that the AMC partnership vacate the property at 936
E. Boulevard and allow the City to recover possession of the property.

COUNT 2: BREACH OF CONTRACT, SECTION X(1)

44. The City adopts all prior allegations as if repeated and restated in their entirety herein.

Page 6 of 12
‘Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.12 Page 12 of 46

45. Section X(1) of the Lease Agreement Between City of Flint and AMC, LLC states that,
“The City shall have the right to enter upon the Real Estate for the purpose of inspecting
the same to determine whether the covenants of this Lease Agreement are being complied
with by AMC and for any other reasonable purpose on the part of the City, including to
access and retrieve the appliances and other items being stored on the Real Estate.”’

46. City and the Michigan Department of Environment, Great Lakes, and Energy (“EGLE”)
requested access to the property located at 936 E. Boulevard to complete limited excavation
of contaminated source soils.

47. In the letter dated July 22, 2019, EGLE requested the Consent to Enter Private Property
form be returned within ten working days of receipt. To date AMC, LLC has not signed
the access form for the limited excavation of contaminated source soils. The limited
excavation of contaminated source soils is a reasonable purpose for the City and its
designees to access the property. |

48. AMC, LLC has breached Section X(1) of the Lease Agreement by denying the City the
access needed to complete the excavation project.

49. The City thus requests that this Court declare that AMC, LLC is in breach of Section X(1)
of the lease agreement, terminate the lease pursuant to Section [V(3), and return possession
of the Property to the City.

COUNT 3: BREACH OF CONTRACT, SECTION V

50. City adopts all prior allegations as if repeated and restated in their entirety herein.

51. Section V(2) states that, “AMC shall make the following repairs, upgrades, and capital
improvements under this Lease Agreement:

a. Engage in exterior repairs and upgrades to the existing structures including:

Page 7 of 12
‘Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.13 Page 13 of 46

i. Clean-up and revitalization of landscape, tree trimming and removals, new
tree plantings, mulching, horticultural services and the installation of an
irrigation system if lawn conditions warrant;

ul. Clear, repair and/or replace the Real Estate’s perimeter fence line, including
the fence line being leveled and cleared up to the fencing, and the
installation of a new security gate:

ii. Clear and remove overgrowth around property and near structures to
maintain the structural integrity of the buildings and provide a maintained
appearance;

iv. Install asphalt millings throughout property subject to the written approval
of the Director;

v. Repair and replace exterior building materials to a new condition; and,

vi. Repaint exterior of existing structures.

b. Engage in interior repairs, upgrades, and improvements to the Existing Structures
including:

i. Upgrade or replace flooring where determined necessary by the Director

ii. Repaint and renovate office areas and interiors where determined necessary
by the Director;

iui. Upgrade and renovate restroom facilities:

iv. Installation of a kitchenette and renovation of break room; and,

v. Upgrade security, lighting and mechanicals

Page 8 of 12
‘Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.14 Page 14 of 46

52. On June 28, 2019, an employee of the City of Flint visited the property located at 936 East
Boulevard, Flint, Michigan and observed the perimeter fence line is broken and has a large

hole in it near the pole barn. .

an
Go

. On June 28, 2019, an employee of the City of Flint observed the storage location exterior

building material to have several holes and cracks.

54. On June 28, 2019, an employee of the City of Flint observed the forestry and brush along
the property were overgrown and not maintained.

55. On June 28, 2019, an employee observed that the storage location did not have exterior
security lighting.

56. On June 28, 2019, an employee of the City of Flint observed exterior buildings were not
painted, per comparison of photos.

57. On July 17, 2019, an employee of the City of Flint observed incomplete and exposed wall
framing in the interior of the main office building.

58. On July 17, 2019, an employee of the City of Flint observed an exposed electrical outlet in
the main office building.

59. As observed by a City of Flint employee all buildings on the premises of 936 East
Boulevard are in different levels of disrepair. The Main Building exterior has a missing
garage bay door, which is boarded up and not in working condition. The Secord garage has
a damaged garage bay door, which is blocked by a Jersey barrier and not in working
condition.

60. Section V(3) of the Lease Agreement states, “AMC shall, before performing repairs,

upgrades, or capital improvements, submit to the Director a written proposal setting forth

in detail the repairs, upgrades, or capital improvements made to the property.”

Page 9 of 12
Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.15 Page 15 of 46

61. The AMC, LLC has never sought the approval or disapproval from Director Suzanne
Wilcox for any repairs, upgrades, or capital improvements made to the property.

62. Section V(5) of the Lease Agreement states, “The repairs, upgrades, and capital
improvements required under this Lease Agreement shall be completed within three (3)
years of the execution of this Lease Agreement.

63. This Lease Agreement was executed on September 23, 2015. AMC, LLC failed to
complete the repairs, upgrades, or capital improvements as required by Section V by
September 23, 2018.

64. The City thus requests that this Court declare that The City thus requests that this Court
declare that AMC, LLC is in breach of Section V(5) of the lease agreement, terminate the
lease pursuant to Section [V(3), and return possession of the Property to the City.

COUNT 4: BREACH OF CONTRACT, SECTION VI(1)

65. Section H(2) of the Lease Agreement states “AMC understands that the property being
leased to it is leased to it pursuant to the Landscape Services Agreement between the City
of Flint and Austin Morgan Companies (Exhibit B) and the parties are bound by the terms
and conditions of said Agreement.”

66. Section VI(1) states that “AMC agrees to provide and the City agrees to accepts as rent for
the Real Estate, Landscaping Services of two City owned public parks which are Broome
Park and Bonner Park as further set forth in the Landscape Services Agreement between
the City of Flint and Austin Morgan Companies (Exhibit B).”

67. Section VI(2) states that “[i]n lieu of AMC providing Landscaping Services as set forth in
Exhibit B. AMC shall pay to the City a monthly rent of Three Thousand Five Hundred

Dollars ($3,500.00).

Page 10 of 12
‘Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.16 Page 16 of 46

68. The Mowing Guidelines contained in Exhibit A of the Landscape Services Agreement
includes the number of mows Austin Morgan Companies, LLC was to provide, as
consideration for leasing the property.

69. In April 2016, City and AMC, LLC mutually agreed to have AMC, LLC mow Mott Park
instead of Broome Park, because a portion of Broome Park had become a tree farm. The
mowing guidelines for Mott Park, Broome Park, and Bonner Park were provided to AMC,
LLC via e-mail on April 25, 2016.

70. The Mowing Guidelines require that Broome Park be mowed 20 times, Bonner Park be
mowed [5 times, and Mott Park mowed 16 times.

71, Contrary to the agreed-upon Mowing Guidelines, AMC, LLC only mows its assigned parks
twelve (12) times a year, approximately every 2 to 3 weeks, instead of the number of mows
set forth in the mowing guidelines.

72. The AMC, LLC has not provided the full scope of landscaping services as required by the
Landscaping Services Agreement Mowing Guidelines Exhibit A nor has it paid the
monthly rent of Three Thousand Five Hundred Dollars ($3,500.00) in lieu of providing all
the required landscaping services.

73. The City thus calculates that the AMC, LLC owes the City of Flint up to $126,000 in back
rent due to its failure to satisfy Section VI of the Lease Agreement from May 2016 to
October 2019.

74. The City thus requests that this Court declare that AMC, LLC is in breach of Section VI)
of the Lease Agreement, order AMC, LLC to pay the City the monthly rent it agreed to pay
in lieu of providing the agreed upon landscaping services, terminate the lease pursuant to

Section IV(3), and return possession of the Property to the City.

Page 11 of 12
' Case 2:19-cv-13543-TGB-MJH ECF No. 1 filed 12/02/19 PagelD.17 Page 17 of 46

WHEREFORE, Plaintiff requests that this Court enter a judgment:

1) Declaring that, the AMC, LLC is in Breach of the Lease Agreement and order that the
Lease Agreement is terminated.

2) Order that AMC, LLC AMC pay the City the past due rent under the Lease agreement.

3) Order that the AMC, LLC and/or the AMC Partnership vacate the lease premises within
30 days.

4) Awarding to Plaintiff its costs, expenses, and reasonable attorneys’ fees incurred in
bringing this action pursuant to Paragraph VIII(1) of the Lease Agreement, and

5) Any other relief as the Court may deem just and proper.

 

City of Flint
Dated: October 7, 2019 By /s/ez -.
William Kim TPT6dl 1)

Attomey for Plaintiff

1101 South Saginaw Street
Flint, MI 48502
wkim@cityofflint.com

Page 12 of 12
‘Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.18 Page 18 of 46

Exhibit A
‘Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.19 Page 19 of 46

LEASE AGREEMENT BETWEEN
CITY OF FLINT AND AUSTIN MORGAN COMPANIES

This Lease Agreement, entered into on this day of '
2015, is between the City of Flint, located at 1101 S. Saginaw Street, Flint, Michigan
48502 (hereinafter referred to as “City”) and the Austin Morgan Companies, LLC P.O.
Box 1315, Clarkston, Michigan 48347 (hereinafter referred ta as “AMC’).

WITNESSETH:

WHEREAS, the City owns real estate’ within its municipal boundaries located at
936 £. Boulevard, Flint, Michigan, 48503 (hereinafter referred to as “Real Estate”)
further described in Exhibit A, which it intends to lease to ANC, and,

WHEREAS, AMC intends to use the Rea! Estate described in Exhibit A to
properly maintain, repair, and improve the Real Estate, house and store landscape
maintenance equipment on the premises, and conduct all the operations as permissible
by loca! zoning and ordinance, and

NOW THEREFORE for good and valuable consideration stated herein the
parties agree to the Lease as follows:

L. DEFINITIONS:
As used in this Lease Agreement the following terms are defined as follows:
1) “Director” shall mean the City's Director of Planning and Development.

2) “Existing Structures” shall mean those structures which are located upon
the Real Estate on the date of execution of this Lease Agreement.

3) “Landscaping Services” shall mean those services described in the
Landscape Services Agreement between. the City of Flint and Austin Moraan
Companies (Exhibit B).

LEASE OF THE PREMISES
4) The City hereby leases to AMC, subject to the terms, conditions and
provisions of this Lease Agreement, the above described Real Estate for all the
operations engaged in by AMC as permissible by local zoning and ordinance and the

purpose and terms as hereinafter stated.

2) AMC understands that the property being leased to it is teased to it
pursuant to the Landscape Services Agreement between the City of Flint and Austin

Page 1 of 10
- Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.20 Page 20 of 46

Morgan Companies (Exhibit B), and the parties are bound by the terms and conditions
of said Agreement.

li, LEASED PREMISES

1) it is expressly understocd and agreed that the City is providing the Real
Estate AS 1S, with all faults, and makes no representations regarding the condition of
the Real Estate or its usability for any purpose, including, without limitation, the
construction of Improvements. AMC shall inspect the Real Estate and make all
determinations as to its usability for any purpose prior to entering into this Lease
Agreement.

2) it is expressly understood and agreed that the described Real Estate is to
be used for all the operations engaged in by AMC as permissible by local zoning and
ordinance. A description of the premises is found in Exhibit A attached hereto and
made a part hereof.

3) itis further understood and agreed that AMC shail have the right to a Non-
Exclusive Right-Of-Way for the purpose of ingress and egress to and from the
Equipment Storage Buildings.

4) Improvements that become fixtures of the Real Estate shall become
property of the City upon the termination of this Lease Agreement. In addition to the
requirements set forth herein, AMC shall obtain approval from the City for all new
structures prior to initiation of construction.

right(s), without limitation, to Real Estate to AMC.

5) Nothing within this Lease Agreement shall be construed as conveying any

IV. TERM AND TERMINATION

4) The Terms of this Lease Agreement is for a period of Ten (10) Years
beginning on the day of 2015.

2) lf AMC complies with each of the Terms and Conditions of this Lease
Agreement, then the Lease Agreement shall automatically renew at the end of its
current term for an additional five (5) year term subject to the same terms, covenants,
conditions and provisions as contained in this Lease Agreement.

3) If AMC does not comply with the Terms and Conditions of this Lease

Agreement, the City may terminate the Agreement by giving AMC written notification
that AMC shall have thirty (30) days to cure said default. Upon the expiration of this

Page 2 of 10
Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.21 Page 21 of 46

thirty (30) day period and the failure to make such cure, the City shail have the right to
use all legal means to remove AMC from the Real Estate.

V. USE OF PREMISES

 

It is further understood and agreed that

1) AMC herein may only use the leased portion of said Rea! Estate for all the
operations engaged in by AMC as permissible by focal zoning and ordinance, including
but not limited to, the use of Landscaping Services Office, Landscape Equipment
Storage and operation of several equipment storage Buildings.

2) AMC shall make the following repairs, upgrades and capital improvements
under this Lease Agreement:

a. Engage in extericr repairs and upgrades to the existing structures
including:

i. Clean-up and revitalization of landscape, tree trimming and
removals, new tree plantings, mulching, horticultural services
and the installation of an irrigation system if lawn conditions
warrant:

ii. Clear, repair and/or replace the Real Estate's perimeter fence
line, including the fence line being leveled and cleared up to the
fencing, and the installation of a new security gate;

ii. Clear and remove overgrowth around property and near
structures fo maintain the structural integrity of the buildings and
provide a maintained appearance;

iv. Install asphalt millings throughout property subject to the written
approval of the Director;

v. Repair and replace exterior building materials to a new
condition; and,

vi. Repaint exterior of existing structures.

b. Engage in interior repairs, upgrades, and improvements to the Existing
Structures including:
i Upgrade or replace flooring where determined necessary by the
Director;
i. Repaint and renovate office areas and interiors where
determined necessary by the Director;
ii. Upgrade and renovate restroom facilities;
iv. installation of a kitchenette and renovation of break room; and,
v. Upgrade security, lighting and mechanicals.

c. Pay all utilities including, but not limited to: electricity, heat, gas, water,
cable, internet, and telephone service.

Page 3 of 10
Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.22 Page 22 of 46

3) All repairs, upgrades, or capita! improvements to the Real Estate shall be
subject to approval by the City. No additional buildings shall be erected upon said Real!
Estate without the written consent of the City herein and after proper notice,
explanation, and complete information is provided to the City and consent of City is
given. AMC shall, before performing repairs, upgrades, or capital improvements, submit
to the Director a written proposal setting forth in detail the repairs, upgrades, or capital
improvements to be made. The Director shall either approve or disapprove of the
proposal within thirty (30) days.

4) All repairs, upgrades or capital improvements to the Rea! Estate or
Existing Structures shall be conducted by and at the expense of AMC and without any
expense to the City. AMC herein agrees to save harmless the City from any liability for
development of such repairs, upgrades or capital improvements in the operation of the
Real Estate for the uses set forth in subsection V., 1).

5) The repairs, upgrades, and capital improvements required under this
Lease Agreement shall be completed within in three {3) years of the execution of this
Lease Agreement.

6) It is further understood by the Parties that the City currently uses a portion
of the Existing Structures for storage of appliances and other items. As a condition
maintaining this Lease Agreement, AMC shall continue to allow the City tc store these
appliances and other items throughout the term of the Lease Agreement in an area
designated and agreed by both parties which is to be non-intrusive to the operations of
AMC.

7) AMC shall be responsible for ali regular maintenance of the Real Estate,
Existing Structures, and all equipment located therein, including any improvements that
AMC makes to the Real Estate.

Vi. RENT

1) AMC agrees to provide and the City agrees to accept as rent for the Rea!
Estate, Landscaping Services of two City owned public parks which are Broome Park
and Bonner Park, as further set forth in the Landscape Services Agreement between
the City of Flint and Austin Morgan Companies (Exhibit B).

2) in lieu of AMC providing Landscaping Services as set forth in Exhibit B,
AMC shall pay to the City a monthly rent of Three Thousand Five Hundred Dollars
($3,500.00).

3) In the event that AMC neither performs the Landscaping Services as

described in Exhibit B, nor pays the monthly rental sum as set forth herein, it shall be
considered a default and breach of this Lease Agreement. After written notification by
the City, AMC shall have thirty (30) days to cure the default. Upon the expiration of this

Page 4 of 10
‘Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.23 Page 23 of 46

thirty (30) day period, the City shall have the right to use all legal means to remove AMC
from the Real Estate.

4) As additional consideration for the use and occupancy of the Real Estate,
AMC herein agrees to keep said premises in a clean and tidy condition at all times and
the improvements thereof in a reasonable state of repair as set forth in this Lease
Agreement. AMC will engage in activity on the Real Estate in a normal fashion and will
not violate any law of the State of Michigan or ordinance of the County of Genesee, or
the City in the use of said Real Estate.

Vi. SALE OF REAL ESTATE
In the event that:

1) The City desires to sell the Real Estate at the end of the first term of this
agreement, the City hereby grants to AMC a Right of First Refusal to purchase said
Real Estate. AMC shail have sixty (60) days to exercise its Right of First Refusal.

2) in the event AMC does not exercise its Right of First Refusal as herein
provided within sixty (60) days, The City hereby agrees that sale of said Real Estate to
an independent third party shall be subject to this Lease Agreement, and the purchaser
shall be bound by the terms and conditions as herein provided.

Vill. INSURANCE AND INDEMNITY

1) To the fullest extent permitted by law, AMC agrees to defend, pay on
behalf of, indemnify, and hold harmless the City and its elected and appointed officials,
employees and volunteers, and others working on behalf of the City, against any and all
claims, demands, suits, or losses, including all costs connected therewith, and for any
Gamages which may be asserted, claimed, or recovered against or from the City and its
elected and appointed officials, employees, volunteers, or others working on behalf of
the City, for any reason including but not limited to personal! injury, including badily
injury or death; and/or property damage, including loss of use thereof, which may arise
out of AMC’s acts, omissions, faults, and/or negligence, or that of any of AMC's
employees, agents, and representatives in connection with the performance of this
Lease Agreement.

2) This Lease Agreement shail not commence until AMC has procured and
provided evidence of the insurance required under this section. AMC shall have a
minimum of 45 days after the signing of this Lease Agreement to produce the required
insurance and the City shall provide the information on physical structures that is
necessary fo acquire said insurance. All coverages shall be placed with insurance
companies licensed and admitted to do business in the State of Michigan unless
otherwise approved by the City’s Risk Management Director. Policies shall be reviewed

Page 5 of 10
‘Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.24 Page 24 of 46

by the City’s Risk Management Director for the completeness and limits of coverage.
All insurance coverages shall be for the duration of the Lease Agreement.

a.

Commercial General Liability coverage of not less than One Million
{$1,000,000.00) Dollars combined single limit with the City, and

including all elected and appointed officials, all employees and
volunteers, all boards, commissions and/or authorities and their board
members, employees and volunteers, named as “Additional Insured.”
This coverage shall be written on an ISO occurrence basis form and
shall include: Bodily Injury, Personal Injury, Property Damage,
Contractual Liability, Products and Completed Operations,
independent Contractors; Broad Form Commercial General Liability
Endorsement, (XCU) Exclusions deleted and a per contract aggregate
coverage. This coverage shall be primary to the Additional insureds,
and not contributing with any other insurance or similar protection
available to the Additional Insureds, whether said other available
coverage be primary, contributing or excess.

Workers’ Compensation Insurance in accordance with Michigan
Statutory requirements including Employers Liability coverage.

Any deductibles or self-insured retention must be declared to and
approved by the City. In addition, the total dollar value of all claims
paid out on the policy shall be declared. At the option of the City,
either, the insurer shall reduce or eliminate such deductibles or seif-
insured retention as respects the City, its officials, employees, agents
and volunteers; or Lessee shall procure a bond guaranteeing payment
of losses and related investigation, claim administration and defense
expense.

AMC shail furnish the City with two certificates of insurance for all
coverages requested and with original endorsements for those policies
requiring the Additional Insured status. All certificates of insurance
must provide the City with not less than thirty (30) days advance
written notice in the event of cancellation, non-payment of premium,
non-renewal or any material change in policy coverage. In addition,
the wording “endeavor to” and “but failure to mail such notice shall
impose no obligation or liability of any kind upon the company, its
agents cr representatives” must be removed from the standard
ACORD cancellation statement. These certificates must identify the
City, Risk Management Division as the “Certificate Holder.” AMC must
provide, upon request, certified copies of all insurance policies. If any
of the above coverages expire during the term of this Lease
Agreement, AMC shail deliver renewal certificates and/or policies to
the City at least ten (10) days prior to the expiration date.

Page 6 of 10
‘Case 2:19-cv-13543-TGB-MJH ECF No. 1 filed 12/02/19 PagelD.25 Page 25 of 46

IX. ARBITRATION

1) Arbitration: AMC agrees to submit to arbitration all claims, counterclaims,
disputes and other matters in question between the parties hereto arising out of or
relating to this Lease Agreement or the breach thereof. AMC's agreement to arbitrate
shall be specifically enforceable under the prevailing law of any court having jurisdiction
to hear such matters. AMC’s obligation to submit to arbitration shal! be subject to the
following provisions:

a. Notice of demand for arbitration must be submitted to the City in writing
within a reasonable time after the claim, dispute or other matter in
question has arisen. A reasonable time is hereby determined to be
fourtesn (14) days from the date the party demanding the arbitration
knows or should have known the facts giving rise to their claim, dispute or
question. In no event may the demand for arbitration be made after the
time when institution of legal or equitable proceedings based on such
claim dispute or other matters in question would be barred by the
applicable statute of limitation.

b Within fourteen (14) days from the date demand for arbitration is received
by the City, each party shall submit to the other the name of one person to
serve as an arbitrator. The two arbitrators together shall then select a
third person. The three together shall then serve as a panel in all
proceedings. Any decision concurred in by a rnajority of the three shall be
a final binding decision.

c. The final decision rendered by said arbitrators shall be binding and
conclusive and shall be subject to specific enforcement by a court of
competent jurisdiction.

d. The costs of the arbitration shall be split and borne equally between the
parties and such costs are not subject to shifting by the arbitration.

x. ACCESS TO REAL ESTATE

 

1) The City shall have the right to enter upon the Rea! Estate for the purpose
of inspecting the same to determine whether the covenants of this Lease Agreement
are being complied with by AMC and for any other reasonable purposes on the part of
the City, including to access and retrieve the appliances and other items being stored
on the Real Estate.

2) The City shail have the right to enter upan the Real Estate for the purpose
of ingress and egress to any of the adjoining properties.

Page 7 of 10
Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.26 Page 26 of 46

3) The owners of any of the adjoining properties or property which would
need to use the above described Real Estate for the purpose of access shail have the
Right of ingress and egress across said Real Estate.

Xl. NOTICES

1} Whenever, under this Lease Agreement, a provision is made for notice of
any kind, such notice shall be in writing and signed by or on behalf of the party giving or
making the same, and it shall be deemed sufficient notice and service thereof if such
notice is sent to either party by registered mail, certified mail, or currier, prepaid to the
following addresses:

If to The City: City Clerk, 1101S. Saginaw Street Flint, Ml 48502
Planning and Development, 1101 S. Saginaw Street
Flint, MI 48502

ifto AMC: Christie Rasins, PO Box 1315, Clarkston, Michigan,
48347

XI. SURRENDER OF POSSESSION

1) At the expiration of this Lease Agreement created hereunder, whether by
lapse of time or otherwise, AMC shail surrender the Real Estate in gocd condition and
repair, reasonable wear and tear and acts of God excepted.

2) No holding over by AMC, after the termination of this Lease Agreement,
snail operate to renew this Lease Agreement unless there is written agreement between
the parties providing for such extension or renewal; in case of holding over by AMC
without such written agreement providing for extension or renewal, the City may treat
AMC’s occupancy as being a tenancy from month-to-month.

Xi. GENERAL PROVISIONS

1) This Lease Agreement represents the entire agreement between the
Parties with respect to the subject matter hereto, and supersedes all prior agreements,
conversations, and understandings with respect hereto. Any amendment fo this Lease
Agreement shall be in writing and signed by the Parties.

2) Failure of the City to require performance of any provision herein shall not
affect the City’s right to require performance of any provision thereafter, nor shall such a
waiver constitute a waiver of any subsequent breach of this Lease Agreement.

3} if any provision of this Lease Agreement is found to be invalid or
unenforceable, the remainder of the Lease Agreement shall remain in full force and
effect as though the invalid or unenforceable provision had never been included.

Page 8 of 10
‘Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.27 Page 27 of 46

4) This Lease Agreement is valid and enforceable with electronic or facsimile
Signatures, and may be executed in multiple counterparts, all of which together shall
form one agreement.

5} The covenants, agreements and obligations herein contained shall be
extended to bind, and inure to the benefit not only of the parties hereto, but also their
respective personal representatives, heirs, and successors, and assigns.

XIV. GOVERNING LAW

 

1) All questions regarding the validity, intention and meaning of this Lease
Agreement or any modifications of it relating to the rights and obligations of the parties,
or alleged breaches thereof, will be construed and resolved under the laws of the State
of Michigan in courts of competent jurisdiction located within the State of Michigan.

XV. AUTHORITY TO EXECUTE

1) The undersigned offtcer(s) of AMC hereby certify that this Lease
Agreement is duly executed pursuant to proper Corporate Authority.

2) The undersigned persons executing this Lease Agreement for and on

behaif of the City hereby certify that this Lease Agreament is duly executed pursuant to
their Lawful Authority.

XVI. QUIET ENJOYMENT

 

41) lf AMC snail perform ail the covenants and agreemenis herein provided to
be performed on AMC’s part, AMC shail, at ail times during the term of this Lease
Agreement, have the quiet enjoyment of possession of the Real Estate without any
manner of hindrance form the City or any portion lawfully claimed under the City.

{Signatures on Next Page}

Page 9 of 10
IN WITNESS WHEREQE the cates nave exacted [ns (ease Agise nen’ ty

__ Gay of ; 2018

CONTRACTOR:
AUSTIN MORGAN COMPANIES

2} jf
4h

Christie Rasins

President

CITY OF FLINT, a Michigan Municipal Gores a
_ j po '

i (4

4 i ay
i i

1

a!

Ge |
Dayne Walling Natasha L. Hendérson
Mayor City Administrator

APPROVED AS TO FORM:

afd j A iy HY ops
: j “GPE get fi tylaed Yor i A;
Cp Ee . MVUN Loh A Dy
ex fw PERSO : ae pfcldu oF +).
prt Bip oe om . i uu \ oie ihe Le tp egi

‘Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.28 Page 28 of 46

/

/

vie
19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.29 Page 29 of 46

‘Case 2

O00 SELF C1 ODN G22 40 JOO) areENbs Jod aad GL pue OL y Ueamag abues 2 ui (eh

DINGS ANIA jeu Payeuinse au, aoyasebeeb 10) OO O2F Ue Bursnoyasem JO NO OL JO 100] GIENNDs sad aoud
2 pappaid SISA/BUe SI) JO SINSAs GU) ONFRA [AYIA JUAUND OY) ABWHSS O1 PazAuUe aiaMm Ssaiadoid JeyuUHs

}O SAJESG UOUPUOD SBBAr Ul DUR JURORA Anuadino st Aedosd ay) sensedoud jeusNpul pue jeouauiWIo0o
2NUS@PISS) JESU BAJE ASN paxil B UF Paleo] Shy; “Yue? punauB anone uP ain sduund se6 om) pure uneg aod joo}
ends 998 p & ‘abeued aGe0}s joo) aranbs 90g'G B osIR Si Quay] “Baie ayo aWOS WIM afmuRd jo yea) avenbs

 

990'2Z. S) Bulpang urew Sup ne Ge uO Auadoud feJeuUod JOO; aueNbs 9O%'zZZ & St Aedold JOsigns ayy
Sey GY
"9AISNIDU] TR OL OL 5307 OS}y q9P' Ze vaheioo, asenbs
“AAISN|IU] Ge O} Zp SIO7} ‘YIeg Puenajnog DGGE ING 4eeA

LEO-VOC-LO-LD # QE

woNnduosag esa} “iq paeaainog “3 9¢6

 
"Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.30 Page 30 of 46

Exhibit B
Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.31 Page 31 of 46

Landscape Services Agreement between the
City of Flint and Austin Morgan Companies

This Agreement, entered into on this ___ day of , 2015, is between the City of
Flint, located at 1101 S. Saginaw Street, Flint, Michigan 48502 (hereinafter referred to
as “City”) and the Austin Morgan Companies, LLC P.O. Box 1315, Clarkston, Michigan
48347 (hereinafter referred to as “AMC’): coliectively referred to as the “Parties.” In
consideration of the mutual covenants contained herein, the consideration of which is
hereby stipulated to, the Parties mutuaily agree to the following terms:

ARTICLE |. SCOPE OF SERVICES

1. AMC shall provide all of the materials, labor, equipment, supplies, machinery,
tools, superintendence, insurance and other accessories and services necessary
to perform the mowing and trimming of turf areas for the City, to maintain the City
owned park parcels, Broome Park, located at 3200 Tuxedo Ave, Flint,
Michigan 48507 and Bonner Park located at 5300 North Street, Flint,
Michigan 48505.

2. Maintenance of the parks shall be as specified in the City’s “Mowing Guidelines,”
referred to herein as Exhibit A, and as set forth by this Agreement.

3. AMC shall perform the work in accordance with the Standard General Conditions
and any Special Conditions provided for in this Agreement and warrants to the
City that all materials and equipment furnished under this Agreement will be new
unless otherwise specified and that all work will be of good quality, free from
faults and defects and in conformance with the contract documents.

4. All work not conforming to these requirements, including substitutions not
properiy approved and authorized, may be considered defective. in addition to
any other remedies the City may have, if, within one (1) year of the date of
substantial campiletion of work, or within one (1) year after acceptance by the
City, or within such longer period of time as may be prescribed by jaw, any work
is found to be defective or not in accord with the contract documents, AMC shal!
correct promptly after receipt of a written notice from the City to do so, unless the
City has previously given AMC a written acceptance of such condition. AMC will
be responsible for removal of all trash and debris before said property is mowed
and maintained. Mowing shall take place between May 1% and October 31° of
each year.

5. AMC must be in communication with the City Planning and Development
Department on a monthly basis in regards to its proposed schedule. However,
AMC should also immediately communicate with the City as problems or
adjustments arise, including those related to illegal dumping or other activities
AMC discovers in the parks. In the case where a volunteer group has mowed a
property prior to your arrival, AMC will simply move to the next property at no
cost to the City. AMC is responsible for feporting to the Planning and

Page L of 9
‘Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.32 Page 32 of 46

Development Department by E-mail — via amoore@cityofflint.com throughout the
duration of this Agreement.

ARTICLE Ii, TERM

 

a

The Term of this Agreement shall be for ten (10) years from the date of its
execution

7. This Agreement shall automatically renew at the end of its current term for an
additional (5) year term unless either Party gives written notice of its intent to
terminate the Agreement,

ARTICLE til, CONTRACT SUM

Oo

The expense of making good any damages to the premises and the removal and
replacement of materials or work rejected or condemned by the City as failing to
conform with the requirements of the plans and specifications, which in the
opinion of the City has resulted from a lack of reasonable diligence on the part of
AMC, shall not be charged as items of cost.

ARTICLE IV. OTHER CONDITIONS OR SERVICES

9. Applicable Law: This Agreement shall be governed by and in accordance with
the laws of the State of Michigan pertaining to contracts made and to be
performed in this state.

10. Arbitration. AMC agrees to submit to arbitration all claims, counterclaims,
disputes and other matters in question between the Parties hereto arising out of
or relating to this agreement or the breach thereof. AMC’s agreement to arbitrate
shall be specifically enforceable under the prevailing law of any court having
jurisdiction to hear such matters. AMC’s obligation to submit to arbitration shal
be subject to the following provisions:

{a) Notice of dernand for arbitration must be submitted to the City in writing
within a reasonable time after the claim, dispute or other matter in
question has arisen. A reasonable time is hereby determined to be
fourteen (14) days from the date the Party demanding the arbitration
knows or should have known the facts giving rise to their claim, dispute or
question. In no event may the demand for arbitration be made after the
time when institution of legal or equitable proceedings based on such
claim, dispute, or other matters in question would be barred by the
applicable status of limitation.

(b) Within fourteen (14) days from the date demand for arbitration is received
by the City, each Party shall submit to the other the name of one person to
serve as an arbitrator. The two arbitrators together shall then select a
third person, the three together shall then serve as a panel in al!
proceedings. Any decision concurred in by a majority of the three shall be
a final binding decision.

Page 2 of 9
‘Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.33 Page 33 of 46

(c) The final decision rendered by said arbitrators shall be binding and
conclusive and shall be subject to specific enforcement by a court of
competent jurisdiction.

(d) The costs of the arbitration shall be split and borne equally between the
Parties and such costs are not subject to shifting by the arbitrator.

11. City Income Tax Withholding: AMC and any subcontractor engaged in this
Agreement shall withhold from each payment to its employees the tax on their
compensation subject to tax, after giving effect to exemptions as follows:

(a) Rasidents of the City:
At a rate equal to one per cent (1%) of all compensation paid to the
employee who is a resident of the City; or

(D) Non-residents:
At a rate equal to one-half of one per cent (1/2%) of the compensation
paid to the employee for work done or services performed in the City.

These taxes shali be held in trust and paid over to the City in accordance with
City ordinances and State law. Any failure to do so shall constitute a substantial
and material breach of contract.

12.Compensation/ Payment: in consideration of the services to be performed by
AMC under this Agreement, the City shall lease to AMC the property known as

the “parks shop,” located 936 E. Boulevard Drive, Flint MI, parcel number 41-07-
204-031, which is further described in Exhibit B. The terms of the fease
agreement between the City and AMC are set forth in Exhibit C, Lease
Agreement between City of Flint and Austin Morgan Companies.

13.Contract Documents: The invitation for bids, instructions to bidders, proposal
affidavit, addenda (if any), statement of bidder's qualifications (when required),
general conditions, special conditions, performance bond, labor and material
payment bond, insurance certificates, technica! specifications, and drawings,
together with this document, form the Agreement, and they are as fully a part of
the Agreement as if attached hereto or repeated herein.

14. Disclaimer of Contractual Relationship: Nothing contained in the Contract
Documents shall create any contractual relationship between the City and any
Subcontractar or Sub-subcontractor.

1S. Effective Date: This contract shall be effective upon the date that it is executed
by all Parties hereto and at which time actual possession of said property located
at 936 E. Boulevard Drive, Flint Mi has been assumed by AMC. Also upon which
time this contract has been fully executed, initial consideration shall be given to
AMC if deemed necessary as a result of prior scheduled contractual obligations.
Should this occur, both parties shall agree to an official service start date
independent of this agreement.

16.Force Majeure: Neither Party shall be responsible for damages or delays
Page 3 of 9
'Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.34 Page 34 of 46

caused by Force Majeure or other events beyond the control of the other Party
and which could not reasonably have anticipated or prevented. For purposes of
this Agreement, Force Majeure includes, but is not limited to, adverse weather
conditions, floods, epidemics, war, rot, strikes, lockouts, and other industrial
disturbances; unknown site conditions, accidents, sabolage, fire, and acts of
God. Should Force Majeure occur, the Parties shall mutually agree on the terms
and conditions upon which services may continue.

17.Good Standing AMC must remain current and not be in default of any
obligations due the City, including the payment of taxes, fines, penalties, licenses
or other monies due to the City. Violations of this clause shall constitute a
substantial and material breach of this Agreement. Such breach shall constitute
good cause for termination of this Agreement.

18. Indemnification: To the fullest extent permitted by law, AMC agrees to defend,
pay on behalf of, indemnify, and hold harmless the City, its elected and
appointed officials, employees and volunteers and others working on behalf of
the City including the Project Manager, against any and ail claims, demands,
suits, or losses, including all costs connected therewith, and for any damages
which may be asserted, claimed or recovered against or from the City, its elected
and appointed officials, employees, volunteers or others working on behalf of the
City, by reason of personal injury, including bodily injury or death and/or property
damage including loss of use thereof, which may arise as a result of their acts,

“omissions, faults and negligence or of any of their employees, agents and
representatives in connection with the performance of this Agreement.

19. Independent Contractor. No provision of this Agreement shal! be construed as
creating an employer-employee relationship. It is hereby expressly understood
and agreed that AMC is an “independent contractor’ as that phrase has been
defined and interpreted by the courts of the State of Michigan and, as such, AMC
is not entitled to any benefits not otherwise specified in this Agreement.

20. insurance/Worker’s Compensation: AMC shall not commence work
under this Agreement until they have procured and provided evidence of
the insurance required under this section. All coverage shall be obtained
from insurance companies licensed and authorized to do business in the
State of Michigan. Policies shall be reviewed by the City for completeness
and limits of coverage. All coverage shall be with insurance carriers
acceptable to the City. AMC shall maintain the following insurance
coverage for the duration of the Agreement.

(a) Commercial General Liability coverage of not less than one million dollars
($1,000,000) combined single limit with the City, and including all elected
and appointed officials, all employees and volunteers, all boards,
commissions and/or authorities and their board members, employees and
volunteers, named as “Additional Insured.” This coverage shall be written

Page 4 of 9
‘Case 2:19-cv-13543-TGB-MJH ECF No. 1 filed 12/02/19 PagelD.35 Page 35 of 46

on an !SO occurrence basis form and shail include: Bodily Injury, Personal
Injury, Property Damage, Contractual Liability, Products and Completed
Operations, Independent Contractors: Broad Form Commercial General
Liability Endorsement, (XCU) Exclusions deleted and a per contract
aggregate coverage. This coverage shall be primary to the Additional
Insured, and not contributing with any other insurance or similar protection
available to the Additional Insured, whether said other available coverage
be primary, contributing or excess.

(b) Warkers' Compensation Insurance in accordance with Michigan statutory
requirements including Employers Liability coverage.

{c) Commercial Automobile Insurance in the amount of not less than one
million dollars ($1,000,000) combined single limit per accident with the
City, and including all elected and appointed officials, all employees and
volunteers, all boards, commissions and/or authorities and their board
members, employees and volunteers, named as an “Additional Insured.’
This coverage shall be written on ISO business auto forms covering
Automobile Liability, code “any auto.”

(cd) Professional Liability - Errors and Omissions. All projects involving the
use of Architects, civil engineers, landscape design specialists and other
professional services must provide the City with evidence of Professional
Liability coverage in an amount not less than one million dollars
($1,000,000). Evidence of this coverage must be provided for a minimum
of three years after project completion. Any deductibles or self-insured
retention must be declared to and approved by the City. In addition, the
total dollar value of all claims paid out on the policy shall be declared. At
the option of the City, either the insurer shall reduce or eliminate such
deductibles or self-insured retention with respect to the City, its officials,
employees, agents and volunteers; or AMC shall procure a bond
guaranteeing payment of losses and related investigation, claim,
administration and defense expenses.

AMC shall furnish the City with two certificates of insurance for all coverage requested
with original endorsements for those policies requiring the Additional Insured. All
certificates of insurance must provide the City with not less than 30 days advance
written notice in the event of cancellation, non-payment of premium, non-renewal or any
material change in policy coverage. In addition, the wording “Endeavor to” and “but
failure to mail such notice shall impose no obligation or liability of any kind upon the
company, its agents or representatives” must be removed from the standard ACORD
cancellation statement These certificates must identify the City, Risk Management
Division as the “Certificate Holder.” AMC must provide, upon request, certified copies of
all insurance policies. [f any of the above policies are due to expire during the term of

Page 5 of 9
.Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.36 Page 36 of 46

this Agreement, AMC shail deliver renewal certificates and copies of the new policies to
the City at least ten days prior to the expiration date. AMC shall ensure that all
subcontractors utilized obtain and maintain all insurance coverage required by this
provision,

21.Laws and Ordinances: AMC shall obey and abide by ail of the laws, rules and
regulations of the Federal Government, State of Michigan, Genesee County and
the City, applicable to the performance of this Agreement, including, but not
limited to, labor laws, and laws regulating or applying to public improvements.

22.Modifications: Any modifications to this Agreement must be in writing and
signed by the Parties or authorized employee, officer, board or council
tepresentative of the Parties authorized to make such contractual modifications
under State law and local ordinances.

23.No Third-Party Beneficiary: No contractor, subcontractor, mechanic, material
man, laborer, vendor, or other person dealing with AMC shall be, nor shall any of
them be deemed to be, third-party beneficiaries of this Agreement, but each such
person shall be deemed to have agreed that they shall cok to AMC as their sole
source of recovery if not paid. Except as provided by law, or as otherwise
agreed to in writing between the City and such person, each such person shall
be deemed to have waived in uriting all rights to seek redress from the City
under any circumstances whatsoever,

24.Non-Assignability: AMC shail not assign or transfer any interest in this
Agreement without the prior written consent of the City provided, however, that
claims for money due or to become due to AMC from the City under this
Agreement may be assigned to a bank, trust company, or other financial
institution without such approval. Notice of any such assignment or transfer shall
be furnished promptly to the City.

25. Non-Disclosure/Confidentiality:; AMC agrees that the documents identified
herein as the contract documents are confidential information intended for the
sole use of the City and that AMC will not disclose any such information, or in
any other way make such documents public, without the express written approval
of the City or the order of the court of appropriate jurisdiction or as required by
the laws of the State of Michigan.

26.Non-Discrimination: AMC shall not discriminate against any employee or
applicant for employment with respect to hiring or tenure; terms, conditions, or
privileges of employment: or any matter directly or indirectly related to
employment, because of race, color, creed, religion, ancestry, national origin,
age, sex, height, weight, disability or other physical impairment, marital status or
status with respect to public assistance.

Page 6 of 9
‘Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.37 Page 37 of 46

27.Notices: Notices to the City shall be deemed sufficient if in writing and mailed,
postage prepaid, addressed to Megan Hunter, Director, Pianning and
Development 1101 S. Saginaw Street, Flint, Michigan 48502 and Inez
Brown, City Clerk, City of Flint, 11014 S. Saginaw Street, Flint, Michigan
48502, or to such other address as may be designated in writing by the City from
time to time. Notices to Contractor shall be deemed sufficient if in writing and
mailed, postage prepaid, addressed to Austin Morgan Companies, P.O. Box
1315 Clarkston, Michigan, 48347 or to such other address as may be
designated in writing by the Contractor from time to time.

28.R-12 Prevailing Wages: AMC is aware of City Resolution #R-12 dated April 8,
1991, which is hereby incorporated by reference, and agrees to abide by all of
the applicable covenants and requirements set forth in said resolution.

29.Records Property of City: All documents, information, reports and the like
prepared or generated by AMC as a result of this Agreement shall become the
sole property of the City.

30.Severability; In the event that any provision contained herein shall be
determined by a court or administrative tribunal to be contrary to a provision of
state or federal law or to be unenforceable for any reason, then, to the extent
necessary and possible to render the remainder of this Agreement enforceable,
such provision may be modified or severed by such court or administrative
tribunal so as to, as nearly as possible, carry out the intention of the Parties
hereto, considering the purpose of the entire Agreement in relation to such
provision, The invalidation of one or more terms of this Agreement shall not
affect the validity of the remaining terms.

31, Standards of Performance: AMC agrees io exercise independent judgment
and to perform its duties under this Agreement in accordance with sound
professional practices. The City is relying upon the professional reputation,
experience, certification and ability of AMC. AMC agrees that all of the
obligations required by them under this Agreement shail be performed by them or
by others employed by them and working under their direction and contral. The
continued effectiveness of this Agreement during its term or any renewal term
shall be contingent upon AMC maintaining its certification in accordance with the
requirements of the State law.

32, Subcontracting: No subcontract work, if permitted by the City, shall be started
prior to the written approval of the subcontractor by the City. The City reserves
the right to accept or reject any subcontractor.

33. Termination: This Agreement may be terminated by:the City for failure to
comply with the Terms and Conditions as established herein with thirty (30) days
written notification to cure said default. Upon the expiration of this thirty (30) day

Page 7 of 9
‘Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.38 Page 38 of 46

period, and in tne event such cure should not occur, AMC shall give to the City all
pertinent records, data and information created up to the date of termination to
which the City, under the terms of this Agreement is entitled.

34. Time of Service/Performance: AMC's services shall commence immediately
upon receipt of the notice fo proceed and shall be carried out forthwith and
without reasonable delay as established from within Article IV, sect.15 of this
agreement

35.Union Compliance: AMC agrees to comply with ail reguiations and
requirements of any national or local union(s) that may have jurisdiction over any
of the materials, facilities, services, or personnel to be furnished by the City.

36.Waiver: Failure of the City to insist upon strict compliance with any of the terms,
covenants, of canditions of this Agreement shall not be deemed a waiver of any
term, covenant, or condition. Any waiver or relinquishment of any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of that right or power at any other time.

37.Whole Agreement/identification of Contract Documents: This written
Agreement and the documents cited herein embody the entire Agreement
between the Parties. Any additions, deletions or modifications hereto must be in
writing and signed by both Parties.

Page 8 of 9
‘Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.39 Page 39 of 46

 

 

  

NVAYNESS WF ing Parles have execiuled ine Agresmeniinis day of
CONTRACTOR:
AUSTIN MORGAN COMPANIES
Prosi dent
CITY OF FLINT, a Michigan Municipal Com:

 

AL Me oe Wii Jal rake
| io¢ Be ~ at j OF BRE 7 é LG p 5
Sims ogy & ae

Dayneanstht ling L4é L. is éAderson AON

Wayor al Administrator

APPROVED AS Co

 

BA ars $85 15 dex
sigin AB a
19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelID.40 Page 40 of 46

‘Case 2

 
 

 
 
 
 

  

BARK NAV

 

 

eRe re eh
Ege

 

               
 

 

             

 

 

; LINES,
! Severy 7-10 days an
| roaemas per mods, “burl mowing:

LS" and ¢ 287) any mow: fst

WARE TO Lar

rs bolas

 

Bt

        

 

cplable According to the map, pmorty 3 hurl

 
 
 
 

has srisswerd ¢ S cays ol heaythts that produce aesthetic
i ae mostly and tart vigor sow,
heights able. Tf 3 greas have viarous

 

how 3S” or preater to
. doiects pratauhiag from the trl
aurtace Coe sipnaie, poles, ices, playground cauipme ete) are. to he weed
Sikavelks and basketball court

rs 7 i yk tEE
es tell sy ty

surface

 

 
  

        

aw itp

 

during every ¢ are to be blown

      

 

 

mowing Gh

uioks, ofc. Under ne

 

 
   

  

ArADS

 
   

ste) Sant FEN

 
  
 

 

he sol profile by reaawiig cquspment tn}

fur

orically dry
Sans of drought
accuriag an turf During: these siluadions Bonner Park

D

should cot be mowed

 

      

maney
be mowed ov

df

Ge amon. $5 mows per year are recommended
May. Jame, sad Suntember, and aye

tand October

 
 

such occur

 
   

NOW ans OCCUP Py

 

 

 

 

  
 

PRIORITY | ACREAGE
1A ACRES

UNMOWED ACREAGE IORITY 3 ACREAGE
3.5 ACRES 24 ACRES

 
  

 

 

 

SOEHET INE

GT

 

 

 
 

       

LEGEND

 

 

       

ace UNMOWED

  

 

NOTES |

  

 

          

 

 

 

 

 

         

 

 

 

 

 

 

| PROJEC
DATE
| SARS OPEA NUARY 2010

  
 
  
19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.41 Page 41 of 46

Case 2

 

 

OLOE ANVONWS

 

. UNG dO ATID
Va

LOA Oud |

 

LN CALL Wd dG

  

 
 

| NWOd GONVNELLNIVIAL ONIMOW 4 FINA LOoPOud

 

 

 

SAawoy 9d
CH ALIMORY cd

"

 

LOT ONIUICOR

co

 

FOWAUNS GUVH SANOW S bp
NAHLO UO RAVE, os] Me ALINORd

Marneti

  

 
  
 

Saye oy gz SANDY S Sie The wy Li
ceptors FOVAMOV IOWA OW
b ALPEO et Me ed

 

SOQHEsp ay
Wnowy) Fumunues pur Arp ui ALoOAN dunais yu POpPUoU0g94
Doe SHA aod GAO QZ Yaar Alnaa sitio ado pon
pynays Apidos powediaa sy wy gar Au (queui ey

     

  

B50 ae eR See Ree
fa + NCS
ae Sen te

 
 

KO
eT
IT Eis

       

 

ANY POQMOUE OG BO PPAOYs

 

  

. aaa Oo
staan vg{dnosp suouEMS osain Func? jane ue Hawansg0 vac ASURULIOp pagnpu oes ao wore
1yANGIp Jo suds pt pomowi ay dou pynoys am isminy pur AIM jO Nua OG NE
Aap Apeouorstg uy wourtinbs Tumour Aq opyoud ros aqy ae GAN GO Ydouonsop

 
   
  

4 WCEP POALOLU OQ GE SOS Paes YAS SROUR Ogu WISE OH SDL LY AS
on ‘syaus ‘soanop ‘sdasddiyo ssvsd se qons suyop duimous Fe GO S97 away og oF
Oke soowpins paey yy “mau Atsag Buumnp paddiym poam oq oF ag (io Tuoudinba
punoidsayd ‘saan csoqutl adeuiis oy cepa jam ony tuoay duc ealges py
SOUPS gant uo yop sBurddys avenue cp ayes § se yons syd oy Suan
aaydiy sounbas sug sores Qurmowd snoswdta aany sease £ Mou FP opgerd
ues py le siydioy Wuimou Mop ca aodia pny pun opus Apsow Pe §
fp sinsas duiseord Aypronayisay gonpeud
Og Oboe Seog jung y Auuauel dew
Op sduunp Audpros urs
oa SOY tamour pin

   

 

SA

 
 
 
 

      

   

 

nen SAup ¢

 

Wp Os duiprooay —ypqeGange SUMO ft
Sat tay Hata Aun op pue ug ¢ uname
AUD Hy-{ Aloag Pawour og oO) out

   

 

 

aq
STAI FAP | Ant

SANNTGING ONIAOI i

 
 

  

 

 

 

MavVd SWOONs

 

SAW Moved

 

 

 

 

 

 
 

 

 
‘Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.42 Page 42 of 46

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNT OF GENESEE

 

CITY OF FLINT.,
A municipal corporation.
Case No. 19-113048-CH
Plaintiff, JUDGE JOSEPH J. FARAH
Vv
AUSTIN MORGAN COMPANIES., STIPULATED ORDER
A limited liability company.
Defendant. m D
7
moi f °
ANGELA WHEELER (P64079) CHRISTINA RASINS a cl = “Pe
WHITNEY S. FRAZIER-JENKINS (P76632) Austin Morgan Companies, & % —
Attorneys for Plaintiff Pro Se, Sole Partner bs f = Cc
Assistant City Attommey PO Box 1159 = = b PO3
Flint, MI 48501 ro &
=o ly

City of Flint Law Department
1101 S. Saginaw St., 3 Floor
Flint, MI 48502
(810) 766-7146

wfrazierjenkins@cityofflint.com
/
TRUE Copy |
Ou

At a session of said Court
Held on the of July, 2019
At the Courthouse, City of Flint

Genesee County

810-407-7495 5

 

   
 

PRESENT: HONORABLE JOSEPH J FARAH, CIRCUIT COURT JUDGE

WHEREFORE, the parties, City of Flint and Austin Morgan companies, by and through
their respective counsel, have reached a stipulation, the terms of which are incorporated in this
order, and consent to entry of this order as evidenced by the signatures of the parties and their

counsel, NOW THEREFORE:

IT IS ORDERED, that Plaintiff, City of Flint, will provide Defendant, SERN BEP bays
esa

Companies, 72 hours written notice for requested access to all existing structur

Boulevard, Flint, Michigan 48503, and said notice will include the intended purpose of the visit

to the property and the maximum number of people who will be accessing the property. AM
Will be Oty ob Aint

dividua ts Ng the aoe AG Wall of Page 1 of2
2 Nn age lo
gangs Fy Th pare erg
“Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.43 Page 43 of 46

IT IS FURTHER ORDERED that Defendant grant City of Flint access to all existing

structures at 936 East Boulevard, Flint, Michigan 48503 after re Wi 72 hours notice or

   
  

provide in writing a reasonable alternative date that the City of ay access all existing
structures at the property no later than Tuesda

Sa L\ 77 Ap
CAB ALE
Approved as to Content

        
      
   

dedighow
l/
and Form: /

Austin Morgan Comp
ANd ub §— Hho lya

Whitney Frazier, enkins {P76642) Date
Assistant City Aftorney

    

Page 2 of 2
Case 2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.44 Page 44 of 46

STATE OF MICHIGAN
IN THE 7th CIRCUIT COURT FOR THE COUNTY OF GENESEE

CITY OF FLINT Case No: 19-113048-ch

Plaintiff, HON. JOSEPH J. FARAH
Vv.

AUSTIN MORGAN COMPANIES

Defendant.

DEFENDANTS NOTICE OF FILING OF NOTICE OF REMOVAL

TO THE CLERK OF THE 7TH CIRCUIT COURT OF GENESEE COUNTY:

In accordance with 28 U.S.C.§1446(d), please take notice that Defendant,
Austin Morgan Companies, filed a Notice of Removal (Exhibit A), removing this
action from this Court to the United States District Court for the Eastern District of
Michigan. See 28 U.S.C.§1446(d) of which defendant has given written notice to all
adverse parties and filed a copy of the notice with the clerk of such State court,

which shall effect the removal and the State court shall proceed no further.

  

(J

Austin Morgan Companies
Dated: December 2, 2109 Christina Rasins, In Pro Se
PO Box 1159 «Flint, Mi 48501
. i 2 CV-
Case 2:19-cv-13543-TGB-MJH ECF No.1 filed fare2it ageIR.45 Page 45 of 46

‘ erg, Ter
JS 44 (Rev. 09/19) CIVIL COVER ~— mz: Hluchaniuk, Michael J.
The JS 44 civil cover sheet and the information contained herein neither replace nor suppleme Filed: 12-02-2019 At 12.02 PM MOR Is
provided by local rules of court. This form, approved by the Judicial Conference of the Unites REMOVAL- CITY OF FLINT v AUSTIN

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORA GAN (sk)

I. (a) PLAINTIFFS VETLNVAN LS
City of Flint Austin Morgan Companies

 

(b) County of Residence of First Listed Plaintiff Genesee County of Residence of First Listed Defendant Genesee —=s_|
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)
Angela Wheeler(P64079) Christina Rasins, In Pro Se
1101 South Saginaw St., Flint, Ml 48501 PO Box 1159, Flint, Ml 48501
I]. BASIS OF JU. RISDICTION (Place an “X” in One Box Only) I. CITIZENSHIP OF P RINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
4 1 U.S. Goverment 23> Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State a1 © 1 Incorporated or Principal Place Ms ws
of Business In This State
4 2 U.S. Government 4 Diversity Citizen of Another State 142 ©G 2 Incorporated and Principal Place a5 45
Defendant (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject of a a3 O 3. Foreign Nation 06 06
Foreign Country
IV. NATURE OF SUIT (Ptace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
(CONTRACT TORTS _ FORFEITURE PENALTY __ BANKRUPTCY OTHER STATUTES —]
& 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 0) 422 Appeal 28 USC 158 © 375 False Claims Act
& 120 Marine 0 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (31 USC
J 130 Miller Act ( 315 Airplane Product Product Liability 690 Other 28 USC 157 3729(a))
& 140 Negotiable Instrument Liability O 367 Health Care/ 400 State Reapportionment
"I 150 Recovery of Overpayment | (1 320 Assault, Libel & Pharmaceutical S © 410 Antitrust
& Enforcement of Judgment Slander Personal Injury & 820 Copyrights O 430 Banks and Banking
0 ISI Medicare Act G 330 Federal Employers’ Product Liability © 830 Patent 0 450 Commerce
7 152 Recovery of Defaulted Liability 1 368 Asbestos Personal © 835 Patent - Abbreviated OG 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application |} 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability OF 840 Trademark Corrupt Organizations
& 153 Recovery of Overpayment Liability PERSONAL PROPERTY = LABOR . CO 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle O 370 Other Fraud 0 710 Fair Labor Standards 0 861 HIA (1395ff) (15 USC 1681 or 1692)
I 160 Stockholders’ Suits 6 355 Motor Vehicle © 371 Truth in Lending Act © 862 Black Lung (923) 0 485 Telephone Consumer
& 190 Other Contract Product Liability © 380 Other Personal 0 720 Labor/Management & 863 DIWC/DIWW (405(g)) Protection Act
C2 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI 0 490 Cable/Sat TV
& 196 Franchise Injury (J 385 Property Damage C¥ 740 Railway Labor Act 3 865 RSI (405(g)) © 850 Securities/Commodities/
© 362 Personal injury - Product Liability 0 751 Family and Medical Exchange
Medical Malpractice Leave Act C1) 890 Other Statutory Actions
PR PRISONER PETITIONS "]C) 790 Other Labor Litigation [FEDERAL TAX SUITS | 891 Agricultural Acts
O 210 Land Condemnation C1 440 Other Civil Rights Habeas Corpus: OG 791 Employee Retirement 0 870 Taxes (U.S. Plaintiff 2 893 Environmental Matters
© 220 Foreclosure O 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) C1 895 Freedom of Information
7 230 Rent Lease & Ejectment O 442 Employment © 510 Motions to Vacate (J 871 IRS—Third Party Act
& 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 C1 896 Arbitration
01 245 Tort Product Liability Accommodations 0 530 General O 899 Administrative Procedure
J 290 All Other Real Property 0 445 Amer. w/Disabilities - | 535 Death Penalty IMMIGRATION. Act/Review or Appeal of
Employment Other: 0 462 Naturalization Application Agency Decision
0 446 Amer. w/Disabilities -/( 540 Mandamus & Other | 465 Other Immigration CO 950 Constitutionality of
Other 0 550 Civil Rights Actions State Statutes
(3 448 Education 01 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
O1 Original mK Removed from C} 3° Remanded from (3 4 Reinstated or © 5 Transferred from 0 6 Multidistrict 1 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):
42 U.S.C. 4334
VI. CAUSE OF ACTION Brief description of cause: . .
Federal Question of National Environemental Policy Act
VH. REQUESTED IN () CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: O Yes ONo
VI. RELATED CASE(S)
(See instructions):
IF ANY JUDGE ___ DOCKET NUMBER

 

 

ewe Ye lI (Zhi bet

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case _2:19-cv-13543-TGB-MJH ECF No.1 filed 12/02/19 PagelD.46 Page 46 of 46
PURSUANT TO LOCAL RULE 83.11

1. Is this a case that has been previously dismissed? [ | Yes

Bene

If yes, give the following information:

 

 

 

Court:
Case No.:
Judge:
2. Other than stated above, are there any pending or previously
discontinued or dismissed companion cases in this or any other [ ] Yes
court, including state court? (Companion cases are matters in which No

it appears substantially similar evidence will be offered or the same
or related parties are present and the cases arise out of the same
transaction or occurrence.)

If yes, give the following information:

Court:

 

Case No.:

 

Judge:

 

Notes :
eee 7

 
